Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00479-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                  John Thomas CARR,
                                        Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                                 Trial Court No. 506278
                        Honorable John Longoria, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED July 25, 2018.


                                             _____________________________
                                             Marialyn Barnard, Justice